 


113 HR 3246 IH: Support Our Department of Defense Civilian Employees Act
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3246 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2013 
Mr. Turner introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Pay Our Military Act to ensure that all civilian and contractor employees of the Department of Defense and the Coast Guard are paid in the event of a Government shutdown. 
 
 
1.Short titleThis Act may be cited as the Support Our Department of Defense Civilian Employees Act. 
2.Continuing appropriations for employees and contractors of Department of Defense and reserve component personnel 
(a)Sense of CongressIt is the sense of Congress that all civilian employees and contractors of the Department of Defense and the Coast Guard serve to provide support to members of the Armed Forces. 
(b)Amendments To Pay Our Military ActSubsection (a) of section 2 of the Pay Our Military Act (HR 3210 of the 113th Congress) is amended— 
(1)in paragraph (2)— 
(A)by striking the civilian personnel and inserting all civilian personnel; and 
(B)by striking whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1); and 
(2)in paragraph (3)— 
(A)by striking pay and allowances to and inserting compensation to all employees of; and 
(B)by striking whom the Secretary concerned determines are providing support to members of the Armed Forces described in paragraph (1). 
(c)Treatment of previously furloughed employeesSubsection (b) of such section is amended to read as follows: 
 
(b)Treatment of previously furloughed employees 
(1)In generalNotwithstanding any other provision of law, the Secretary of Defense (and the Secretary of Homeland Security with respect to the Coast Guard) shall ensure that all personnel described in paragraph (2) are treated as retained or excepted status, as those terms are used in the Office of Management and Budget Circular A–11, during the period for which continuing appropriations are made available pursuant to subsection (a), effective as of the date of the enactment of the Support Our Department of Defense Civilian Employees Act. 
(2)Personnel describedPersonnel described in this paragraph are civilian personnel of the Department of Defense or the Coast Guard that the Secretary of Defense (or the Secretary of Homeland Security with respect to the Coast Guard) determined were not in retained or excepted status, as those terms are used in the Office of Management and Budget Circular A–11, at any time during the period beginning on October 1, 2013, and ending on the date of the enactment of the Support Our Department of Defense Civilian Employees Act.. 
 
